DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 16-20, drawn to the apparatus of a soft gripper, classified in CPC Class B25J 15/0023.
II. Claims 7-15, drawn to the method of manufacturing an actuator, classified in CPC Class B33Y 80/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  A search for Invention I would require a search in CPC Class B25J 15/0023 (2,636 hits), while a search for Invention II would require a search in CPC Class B33Y 80/00 (102,275 hits).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Steven Grossman (#35,001) on September 16, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  the word “the” appears next to each other twice on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "fluid is at least one of air, a gas and a gas mixture" in lines 1-2.  However, this claim does not appear to be in the proper Markush format to limit that the fluid can be only one of the items at a time.  
Claim 19 recites the limitation "fluid is at least one of a gas and a gas mixture" in line 1.  However, this claim does not appear to be in the proper Markush format to limit that the fluid can be only one of the items at a time.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al (US 2003/0110938).
As to claim 1, Seto et al disclose a soft gripper, as illustrated in Figures 1-21, comprising at least one actuator (2), the at least one actuator comprising a top layer and a bottom layer;  wherein the top layer comprises at least one fluid chamber (see annotated Figure 1 below), a plurality of compartments (22a-22j) separated from each other and interconnected to induce flexion upon introduction of a fluid (S) into the at least one fluid chamber; and wherein the bottom layer comprises an auxetic structure (core member 20 is an elastic deformable plate member made of synthetic resin, vertically secures the frame members 18a, 18b . . .)  (see Figure 4 and paragraph [0077]) adaptable to conform to an object being grasped (see paragraph [0016]).

    PNG
    media_image1.png
    798
    852
    media_image1.png
    Greyscale


With claim 2, the auxetic structure is at least one of a 2-dimensional structure and a 3-dimensional structure.
With claim 3, the at least one soft gripper is pneumatically actuated, such that application of the fluid to the top layer causes the top layer to bend around the bottom layer (expanded hollow portion 22a at the base produces a larger force to bend the core member 20 (hereinafter referred to as a bending force) (see paragraph [0085] and Figure 5), and thereby conform to the shape of the object being grasped.
With claim 4, the fluid pressure is regulated (via pump 12  – see paragraph [0094]) to create a desired deformation profile suitable for gripping the object.
With claim 5, at least one sensor and at least one valve (via pump 12) for regulation of the fluid pressure and control a grasping force on the object (see paragraph [0038]).

Regarding claim 16,  Seto et al discloses an actuator (2), as illustrated in Figures 1-21, comprising a top layer and a bottom layer; wherein the top layer comprises at least one fluid chamber (see annotated Figure 1 above) having an air column with a series of sections (22a-22j) separated from each other and interconnected to induce flexion upon introduction of a fluid into the at least one fluid chamber; and wherein the bottom layer comprises an auxetic structure (core member 20 is an elastic deformable plate member made of synthetic resin, vertically secures the frame members 18a, 18b . . .)  (see Figure 4 and paragraph [0077]) adaptable to conform to an object being grasped (see paragraph [0016]) adaptable to conform to an object being grasped.
With claim 17, the fluid is introduced into the at least one fluid chamber by a pneumatic system 
 ( pump 12  – see paragraph [0094]) .
With claim 18, the pneumatic system is controllable to regulate the fluid pressure in the at least one fluid chamber.
With claim 20, at least one sensor and at least one valve (via pump 12)   for regulation of the fluid pressure and control a grasping force on the object (see paragraph [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al (US 2003/0110938) in view of Smith (US 5,251,538).
Seto et al discloses the fluid to be a hydraulic fluid such as liquid silicone  (see paragraph [0120]).
Smith teaches a flexible gripper (1) that can move from an unpressurized position to a pressurized position (see Figures 6-7) with the use of any fluid, and compressible fluids including but not limited to air and nitrogen (see col. 4, lines 42-44). 
The substitution of one known element (compressible fluid as shown in Smith) for another (hydraulic fluid as shown in Seto et al) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the compressible fluid shown  in Smith would have yielded predictable results, namely, the compressible fluid  would allow volume changes and therefore, increases the flow rate of the fluid through the fluid chamber in Seto et al in order to inflate the soft gripper a faster rate.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Mosadegh, Galloway, Andorf, Lessing’036, Susumori,  and Lessing’590 are cited as being relevant art, because each prior art discloses a soft gripper having an actuator, a top layer, and a bottom layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651